Title: To George Washington from Captain Mauduit Du Plessis, 17 November 1777
From: Mauduit du Plessis, Thomas-Antoine, chevalier de
To: Washington, George



[Fort Mercer, N.J.] 17 November [1777]

if his excellency has desseing to attack in one monts, the british in the province’s island, the fort read-bank is to be kept, and defend’d until the last extremity. for, if the general Wasington take possession of the province’s island, it will be Difficult to take the fort-Mifflin, when the ennemy will be in possession of fort read-bank, and in my opinion, if his excellency take the fort-Mifflin, he cannot be kept, when the british will be masters of fort read-bank.
the fort read-bank, is, i bellieve, secure against a storm, if 500 men effective are there in garrison and if every body make well Their duty, we are in the situation to hope so, we have seen, the rhode-island’s troops in the action of 22d instant. an angle is no flanked, but we can with mines, hand’s grenades, & secure him.
the bank is not flank’d, and we are to fear an escalade in this part, but with a small flank of 10 men, we can be in security. in one day and half, two days, with a proper number of carpenters and arms, we can make this flank.
the magazine is now, in my opinion, secure against a bombe of 13 inches.
we can with 250 work-men, put our garrison in security against the bombe, i suppose your men working like as the europe’s men. if the ennemy attack us regularly, we can have 7 haves Cannons to Destruct their works.

Le Chevalier de Mauduit du plessis directed Engeneer of fort at Read bank

